DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to because Figs. 1 and 2 contain text and details which are blurry and therefore hard to read/understand.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 16/214,292 and 16/907,921.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,735,811 (herein the Patent) in view of Reiley et al., US 2013/0326406.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose metadata representing at least one behavior of at least one past viewer of the plurality of media content items.
However, in a related art, Reiley does disclose metadata representing at least one behavior of at least one past viewer of the plurality of media content items (metadata about the content is used to identify and generate the personalized content; page 5, paragraph 44, and wherein the metadata is related to previous actions of users who viewed the content; page 9, paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the Patent and Reiley to arrive at the claimed subject matter, by allowing information/metadata to be utilized for identification of segments of interest in content, in order to provide improved systems and methods for generating personalized content from different media items (Reiley; page 1, paragraph 3).
Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,228,806 (herein the Patent) in view of Reiley et al., US 2013/0326406.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose metadata representing at least one behavior of at least one past viewer of the plurality of media content items.
However, in a related art, Reiley does disclose metadata representing at least one behavior of at least one past viewer of the plurality of media content items (metadata about the content is used to identify and generate the personalized content; page 5, paragraph 44, and wherein the metadata is related to previous actions of users who viewed the content; page 9, paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the Patent and Reiley to arrive at the claimed subject matter, by allowing information/metadata to be utilized for identification of segments of interest in content, in order to provide improved systems and methods for generating personalized content from different media items (Reiley; page 1, paragraph 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley et al., US 2013/0326406 in view of Mills et al., US 2006/0184579.

Regarding claim 1, Reiley discloses a method comprising: 
obtaining, by a processing system having a processor, user information, wherein the user information includes information about the user (receiving/obtaining request and other information, wherein this includes preferences of the user and other parameters; page 6, paragraphs 45-46);
creating, by the processing system, a plurality of leveraged content items by extracting a plurality of leverage points from a plurality of media content items (interesting segments can be identified and extracted/indexed; page 7, paragraph 53, and page 8, paragraphs 55-56), wherein the plurality of leverage points are identified by metadata representing at least one behavior of at least one past viewer of the plurality of media content items (metadata about the content is used to identify and generate the personalized content; page 5, paragraph 44, and wherein the metadata is related to previous actions of users who viewed the content; page 9, paragraph 61); 
creating, by the processing system, a custom content item by combining a subset of the plurality of leveraged content items based on the user information (subset of identified segments/clips can be selected and generated into personalized content based on user preferences; pages 12-13, paragraphs 77-78); and 
presenting, by the processing system, the custom content item to a communication device corresponding to the user information (personalized content that is based on user information is presented to the user; pages 12-13, paragraphs 77-78).
While Reiley does disclose context (contextually sensitive ads; page 7, paragraph 51, and page 13, paragraph 77), Reiley does not explicitly disclose user information including user context, wherein the user context information includes a location of a user.
In a related art, Mills does disclose user information including user context, wherein the user context information includes a location of a user (user information can include various user context data, such as user activity/action being performed, user location, as well as type of device being used by the user; page 3, paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Reiley and Mills by allowing context data to also be utilized when selected content for a user, in order to provide an improved system and method for facilitating the retrieval of content associated with a user's context (Mills; page 1, paragraph 10).

Regarding claim 2, Reiley in view of Mills discloses the metadata represents points of excitement within each media content item of the plurality of media content items based on previous use of at least portions of the media content items (Reiley; segments/clips can be identified as exciting based on user behavior information during previous viewings of the media; page 7, paragraph 53, and page 9, paragraph 61, and wherein with metadata; page 5, paragraph 44, related to previous actions/use of users who viewed the content; page 9, paragraph 61).

Regarding claim 3, Reiley in view of Mills discloses monitoring, by the processing system, a consumption of the user of the custom content item (Reiley; can monitor user actions during the presentation of the personalized content; page 13, paragraph 78); and 
revising, by the processing system, the plurality of leveraged content items based on the consumption of the user of the custom content item (Reiley; information about the content items/clips can be updated based on the user interaction during presentation of the personalized content; page 13, paragraph 78, and wherein this will effectively update content that is selected as discussed earlier; page 7, paragraph 53, and page 8, paragraphs 55-56, and page 12, paragraph 77).

Regarding claim 4, Reiley in view of Mills discloses the plurality of media content items comprise sporting events (Reiley; sporting games/events such as football and basketball games; page 7, paragraph 50) and wherein the plurality of leverage points are further identified as points within each sporting event that impacts an outcome of the sporting event (Reiley; upper-deck home run; page 7, paragraph 54, and game changing event; page 10, paragraph 67, and page 14, paragraph 94).

Regarding claim 5, Reiley in view of Mills discloses creating the custom content item using a first subset of the leveraged content items when the user is at home (Reiley; particular number of segments/clips used; pages 12-13, paragraphs 77-78, and Mills; based on context, which can include location information, i.e. home/away; page 3, paragraph 40, system can select particular content for presentation, including summary information; page 7, paragraphs 59 and 61), and creating the custom content item using a second subset of the leveraged content items when the user is away from home (Reiley; particular number of segments/clips used; pages 12-13, paragraphs 77-78, and Mills; based on context, which can include location information, i.e. home/away; page 3, paragraph 40, system can select particular content for presentation, including summary information; page 7, paragraphs 59 and 61).

Regarding claim 7, Reiley in view of Mills discloses the user context information comprises the communication device of the user (Mills; user context data, such as user activity/action being performed, user location, as well as type of device being used by the user; page 3, paragraph 40).

Regarding claim 8, Reiley in view of Mills discloses creating the custom content item using a first subset of the leveraged content items when the communication device is mobile (Reiley; particular number of segments/clips used; pages 12-13, paragraphs 77-78, and Mills; based on context, which can include location, i.e. moving/non-moving device, and device type, i.e. cellular/mobile/stationary device; page 3, paragraph 40, system can select particular content for presentation, including summary information; page 7, paragraphs 59 and 61), and creating the custom content item using a second subset of the leveraged content items when the communication device is not mobile (Reiley; particular number of segments/clips used; pages 12-13, paragraphs 77-78, and Mills; based on context, which can include location, i.e. moving/non-moving device, and device type, i.e. cellular/mobile/stationary device; page 3, paragraph 40, system can select particular content for presentation, including summary information; page 7, paragraphs 59 and 61).

Regarding claim 9, Reiley in view of Mills discloses the user context information comprises an activity of the user (Mills; user context data, such as user activity/action being performed, user location, as well as type of device being used by the user; page 3, paragraph 40).

Regarding claim 10, Reiley in view of Mills discloses creating the custom content item using a first subset of the leveraged content items when the user is stationary (Reiley; particular number of segments/clips used; pages 12-13, paragraphs 77-78, and Mills; based on context, which can include location, i.e. moving/non-moving; page 3, paragraph 40, system can select particular content for presentation, including summary information; page 7, paragraphs 59 and 61), and creating the custom content item using a second subset of the leveraged content items when the user is not stationary (Reiley; particular number of segments/clips used; pages 12-13, paragraphs 77-78, and Mills; based on context, which can include location, i.e. moving/non-moving; page 3, paragraph 40, system can select particular content for presentation, including summary information; page 7, paragraphs 59 and 61).

Regarding claim 11, Reiley in view of Mills discloses the plurality of leverage points are further identified based on input from the user (Reiley; user can explicitly provide input for selection of the items/clips; page 13, paragraph 78).

Regarding claim 12, Reiley in view of Mills discloses providing, by the processing system to the communication device, a group of the plurality of leveraged content items, the group being chosen based on the user context information, and receiving, by the processing system from the communication device, the input (Reiley; page of items based on user information, and wherein input received from the presented page; page 13, paragraph 78, and Mills; user information can include various user context data; page 3, paragraph 40).

Claim 13, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a processor (Reiley; system with at least a processor; page 1, paragraph 7); and 
a memory storing executable instructions that, when executed by the processor, perform operations (Reiley; instructions stored on a memory and executed by a processor; page 2, paragraph 10).

Claim 14, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.  
Claim 15, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 16, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1, 7, and 9.
Claim 17, which discloses a non-transitory medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 13.
Claim 18, which discloses a non-transitory medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 19, which discloses a non-transitory medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley et al., US 2013/0326406 in view of Mills et al., US 2006/0184579 and further in view of Nishimura, US 2016/0165174.

Regarding claim 6, Reiley in view of Mills discloses all the claimed limitations of claim 5, as well as the custom content item (Reiley; pages 12-13, paragraphs 77-78), and home and away from home (Mills; system can identify contextual location information, i.e. home/away; page 3, paragraph 40).
Reiley in view of Mills does not explicitly disclose wherein a first subset is larger than a second subset, such that a content item is longer when the user is at one state/location versus when the user is at another state/location.
In a related electrical art, Nishimura does disclose wherein a first subset is larger than a second subset, such that a content item is longer when the user is at one state/location versus when the user is at another state/location (system can make determination about movement, and can pause/resume content based on the detected state of movement, i.e. this is being interpreted as when no movement is detected, content will be played having a duration/length with segments that are larger making the content longer, and wherein when movement is detected, content will be paused, i.e. play duration/length of zero which is less than the play duration/length when no movement; page 3, paragraph 26, and page 10, paragraphs 73-74, and page 11, paragraph 79, and it is further noted that no movement is being interpreted as potentially corresponding to a particular location, i.e. home, and when movement is detected it can indicate away from home, i.e. traveling to a location such as an office; page 7, paragraph 51).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Reiley, Mills, and Nishimura by allowing content to be adapted based on a detected state/context, in order to provide improved system and methods for automatically controlling playback of a media asset (Nishimura; page 1, paragraph 15).

Regarding claim 20, Reiley in view of Mills discloses all the claimed limitations of claim 17, as well as the user context information comprises the communication device of the user (Mills; user context data, such as user activity/action being performed, user location, as well as type of device being used by the user; page 3, paragraph 40), wherein the creating the custom content item by combining the subset of the plurality of leveraged content items based on the user content information comprises creating the custom content item using a first subset of the leveraged content items when the communication device is mobile (Reiley; particular number of segments/clips used; pages 12-13, paragraphs 77-78, and Mills; based on context, which can include location, i.e. moving/non-moving device, and device type, i.e. cellular/mobile/stationary device; page 3, paragraph 40, system can select particular content for presentation, including summary information; page 7, paragraphs 59 and 61), and creating the custom content item using a second subset of the leveraged content items when the communication device is not mobile (Reiley; particular number of segments/clips used; pages 12-13, paragraphs 77-78, and Mills; based on context, which can include location, i.e. moving/non-moving device, and device type, i.e. cellular/mobile/stationary device; page 3, paragraph 40, system can select particular content for presentation, including summary information; page 7, paragraphs 59 and 61), and the custom content item (Reiley; pages 12-13, paragraphs 77-78).
Reiley in view of Mills does not explicitly disclose a first subset is smaller than a second subset, such that content is shorter when a user/communication device is moving versus when the user/communication device not mobile. 
In a related electrical art, Nishimura does disclose a first subset is smaller than a second subset, such that content is shorter when a user/communication device is moving versus when the user/communication device not mobile (system can make determination about movement, and can pause/resume content based on the detected state of movement, i.e. this is being interpreted as when no movement is detected, content will be played having a duration/length and subsets of particular size, and wherein when movement is detected, content will be paused, i.e. play duration/length of zero which is less than the play duration/length when no movement; page 3, paragraph 26, and page 10, paragraphs 73-74, and page 11, paragraph 79). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Reiley, Mills, and Nishimura by allowing content to be adapted based on a detected state/context, in order to provide improved system and methods for automatically controlling playback of a media asset (Nishimura; page 1, paragraph 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biehn (US 2010/0293187), describing how a user may use a stationary device for watching movies and generally content with longer duration, and use a mobile device for content more likely to be around 5 to 15 minutes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424